DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-2 and 4-13 are currently pending
	Claims 1, 2, 7-9 and 12-13 have been amended
Claim 3 is cancelled
The rejection to clams 1 and 9 under 35 U.S.C. 112(b) and (f) are withdrawn 
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-2 and 4-13  have been fully considered but are moot in view of the new ground(s) of rejection.
3-1.	The following represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits. A new search and consideration had been performed.
MPEP 706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).
Examiner made the determination to bring this action to finality in accordance to MPEP § 1207.03(a) (1), (4) and (5) provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ronny D'HOORE (hereinafter D'HOORE) “Hiding the Tripod in a Sphere” Copyright © 2000 Proxy Vista AB, (Pages 1-8) in view of Hiroshi Suitoh et al., (hereinafter Suitoh) (US 2019/0347775).
No common assignee or inventor has been identified with this application.

Re Claim 1. (Currently Amended) D'HOORE discloses, an image processing apparatus comprising 
a processor (Pg.7/8); and 
a memory storing a program which, when executed by the processor, causes the image processing apparatus to (a processor performing the acquisition and conversion of image data and a memory to save the image file for displaying, as being implicit/inherent components of the computerized acquisition apparatus of Pg.5/8 as it would be required to store the execution program, the captured image and the functions of copy and paste disclosed on Pg.7/8): 
(capturing i.e., acquiring a fully immersive e.g., 360 degrees, panorama spherical image is acquired Pg.1/8, and display it on a screen per Figures on Pg.4/8 to 8/8) and zenith information indicating a zenith position in the acquired image (a Zenith information being implicitly derived as the Vertical view direction at 0o angle in the vertical field of view VFOV of the spherical image e.g., at nadir herein depicted 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and where the image is captured from the top e.g., from the zenith of the spherical projection
information, disclosed on Pg.5/8 where the zenith direction is taught at Pg.3/8), wherein a part of the image corresponding to a viewing direction is to be displayed on a screen (and wherein the central bottom part in the image corresponds with the viewing direction displayed on screen Pg.5/8 and 6/8); 
develop the image by equidistant cylindrical projection with inclination correction based on the acquired zenith information (the image is developed form the captured spherical panorama representation into equidistant cylindrical projections and corrected according to the zenith information as depicted in Figures on Pg.4/8, 7/8 and 8/8); and 
superimpose a graphic image on a specific part of the developed image (superimposing a graphic image on the specific part of the developed image as depicted by the exemplary “eye” graphic overlay to the tripod posed in the center  of the image in the direction of view at 0o according to the zenith information VFOV=0o as related to horizontal HFOV of 180o, 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, per Pg.6/8), 
wherein the specific part of the developed image is a part having a predetermined width from a bottom side of the developed image (the specific part represented by the tripod cap position in the image positioned at the bottom of the developed  image and having a predetermined size e.g., width as shown in Figure or as it would be obvious for other similar tripods

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 at Pg. 1/8).  

The one of ordinary skill in the art would have found obvious before the effective filing date of the invention to consider the imaging apparatus comprising a processor and memory along with a wide angle or fisheye camera used to capture omnidirectional i.e., 360o images which are further processed to be displayed on a spherical image or to project them in a cylindrical equidistant panoramic image and where some portions of the image are to be edited to mask predetermined portions by overlaying specific graphic images by using graphic images superposition which is known and used in the art as taught by D'HOORE, hence deeming the claim predictable. 
However in order to emphasize the obviousness of the instant claimed method Examiner introduces other prior art representative to capturing spherical images, generating equidistant cylindrical projections and overlaying or superimposing other graphics or images over portions of the panoramic projection as disclosed by Suitoh, using a 360o camera (comprised of processors and memory, Fig.1, Abstract) capturing from a plurality of directions indicating the zenith  (Fig.2, 3 Par.[0191]) then converting to equidistant cylindrical projections (Par.[0056]) to further superimpose a predetermined size/width image representations over sections of the spherical image in the viewing direction (Par.[0208]) to be displayed (Par.[0209]-[0230] etc.).
It would have been obvious to the ordinary skilled before the effective filing date of the invention to consider the common methods disclosed by both arts to D'HOORE and Suitoh and to consequentially find the combination predictable in terms of the claimed matter. 
 
Re Claim 2. (Currently Amended) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1, wherein the specific part of the developed image a part of a side of the image where a grip of the image capturing apparatus is (see the “cap” placed over a specific viewing direction depicting the tripod, i.e., the grip of the imaging apparatus, per Figure on Pg.1/8).  

3. (Cancelled).  

Re Claim 4. (Original) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates at least one of a file name of the image, a capturing date and time of the image, a size of the image, and exchangeable image file format (EXIF) information of the image (graphic image is indicated by a file previously saved in .PSD or .GIF exchange file formats Pg.3/8 and adding text/title  e.g., “Proxy Vista” in Fig. on Pg.2/8).  

Re Claim 5. (Original) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates information independent of the image (the “Proxy Vista” text is independent of the graphic image Pg.2/8).  

Re Claim 6. (Original) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates information having nothing to do with an object of the image (the “Proxy Vista” text of the graphic image Pg.2/8 has nothing to do with the object of the image, i.e., the tripod).  

Re Claim 7. (Currently Amended) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus to (a processor performing the image acquisition and conversion of image data and a memory to save the image prior to displaying, as implicit/inherent components of the computerized acquisition apparatus of Pg.5/8) if the viewing direction is a nadir direction (where the processing direction is the nadir


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, Pg.3/8 where the display control structure of the acquisition and conversion computer is used to superimpose the graphic image in the specific direction of the tripod being imaged at a specific part of the spherical image, e.g., at the bottom e.g., nadir, on Pg.3/8)); and 
(changing the component in the direction of view, e.g., of the tripod per figure below
on Pg.6/8 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).  

Re Claim 8. (Currently Amended) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 7, 

D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus (the orientation detection is based on the panning down process on the spherical image and see the tripod in the viewing direction cited below,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, Pg.1/8 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 as changed according to the previously described process).  

Re Claim 9. (Currently Amended) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 7, 
D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus to detect a user operation performed on a predetermined operation member, and the viewing direction is changed based on the detected user operation (the image editing i.e., the changing process is initiated and the steps of superposing the graphic image are user controlled as disclosed at Pg.2/8 and the according to the view direction).
Suitoh teaches this feature at, (where to detect a user operation performed on a predetermined operation member, and the viewing direction is changed based on the detected user instructions to perform the transformation in the viewing direction changed per the line of sight of the user, at least Par.[0247]). 

Re Claim 11. (Original) D'HOORE and Suitoh disclose, the image processing apparatus according to claim 1,
 
D'HOORE teaches about, wherein the image is a spherical image (the image generated is a spherical image Pg.1/8, 2/8 or 3/8

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).  

Re Claim 12. (Currently Amended)This claim represents the image processing method implemented by the apparatus of claim 1, similarly in each and every limitation and in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 13. (Currently Amended)This claim represents the non-transitory computer readable medium that stores the program code executed by the processing unit of the apparatus of claim 1, by which performing each and every limitation in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D'HOORE and Suitoh in view of Jarkko Peltola et al., (hereinafter Peltola) (US 2019/0243138).
Re Claim 10. D'HOORE and Suitoh  disclose, the image processing apparatus according to claim 1, but he does not expressly teach about the processing apparatus being included in the image capturing apparatus,
Peltola discloses, wherein the image processing apparatus is included in the image capturing 4010190395US01 apparatus (the wearable augmented reality comprising the image processing unit 10 is included with the camera Par.[0084], Fig.1). 
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to seek other similar components existents in the market in order to improve the imaging apparatus, among which considering to integrate the elements of image acquisition with the image processing unit in order disclosed by D'HOORE and Suitoh, for instance to improve the patient’s diagnosis and treatment as found in Peltola, (Par.[0007]) hence deeming the claim predictable.


Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/